IN THE SUPREME COURT OF IOWA
                               No. 19–1159

        Submitted September 17, 2020—Filed January 29, 2021


STATE OF IOWA,

      Appellee,

vs.

DA’QUON BOLDON,

      Appellant.


      Appeal from the Iowa District Court for Black Hawk County, Joel A.

Dalrymple, Judge.



      The   defendant    challenges   the   sentence    imposed    following

convictions on pleas of guilty. AFFIRMED.



      McDonald, J., delivered the opinion of the court, in which all justices

joined. Appel, J., filed a special concurrence.



      Martha J. Lucey, State Appellate Defender, Mary K. Conroy (argued),

Assistant Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant

Attorney General, Tyler Buller (argued), Assistant Attorney General, Brian

Williams, County Attorney, and Brad Walz, Assistant County Attorney, for

appellee.
                                      2

McDONALD, Justice.

      Da’Quon Boldon pleaded guilty to possession of a firearm by a felon,

in violation of Iowa Code section 724.26(1) (2018), interference with official

acts while armed with a firearm, in violation of Iowa Code section

719.1(1)(f), and carrying weapons, in violation of Iowa Code section

724.4(1).   In this direct appeal, Boldon asserts two challenges to his

sentence: (1) the prosecutor breached the parties’ plea agreement when

the prosecutor failed to recommend the bargained-for sentence; and (2) the

district court improperly considered Boldon’s juvenile offense history as
an aggravating factor at sentencing. In addition to those issues, Boldon

contests the applicability and constitutionality of new legislation that

changes a defendant’s right to direct appeal from a conviction following a

guilty plea and that redirects the presentation of claims of ineffective

assistance of counsel from direct appeal to postconviction relief. See 2019

Iowa Acts ch. 140, §§ 28, 31 (codified at Iowa Code §§ 814.6(1)(a)(3), 814.7

(2020)).

                                      I.

      Boldon was charged in two separate cases, which were subsequently

consolidated, with possession of a firearm by a felon, interference with

official acts while armed with a firearm, and carrying weapons.           The

minutes of testimony show officers initiated a traffic stop of a vehicle. As

the vehicle began to stop, the passenger door opened and two males,

including Boldon, exited the car and ran. One of the pursuing officers

observed Boldon had a large object in his hand. The officer saw Boldon

extend his arm and throw what the officer believed to be a gun. After a

short chase, the officer apprehended Boldon. After apprehending Boldon,
the officer shined a flashlight in the area where he saw Boldon throw the

large object. On the ground there was a handgun.
                                       3

      Boldon pleaded guilty pursuant to a plea agreement on March 25,

2019. The plea agreement provided Boldon would plead guilty to all three

counts but be free to argue for any sentence.          The State agreed to

recommend concurrent sentences but be free to argue for incarceration.

The parties agreed all fines would be suspended. During the plea colloquy,

Boldon confirmed his understanding of the plea agreement. The district

court asked Boldon if he understood the sentences could be “stacked

together” for a total term of incarceration not to exceed twelve years, and

Boldon stated he understood. The district court asked Boldon whether he
understood that it would be up to the sentencing court to determine

Boldon’s sentence, and Boldon stated he understood.

      The district court accepted Boldon’s guilty pleas and set the matter

for sentencing on May 30. Boldon’s counsel moved to continue sentencing

due to a scheduling conflict, and the district court granted the motion.

Boldon’s sentencing was continued twice more. Boldon was ultimately

sentenced on July 1.

      Between the time of Boldon’s guilty plea and the time of sentencing,

the general assembly passed and the Governor signed an omnibus crime

bill. See 2019 Iowa Acts ch. 140. The new law went into effect on the day

of Boldon’s sentencing. There are two specific provisions of that legislation

implicated in this appeal.

      First, the omnibus crime bill changed a defendant’s right to direct

appeal from a conviction following a guilty plea. Iowa Code section 814.6

now provides:

               1. Right of appeal is granted the defendant from:

               a. A final judgment of sentence, except in the following
      cases:

               (1) A simple misdemeanor conviction.
                                     4
            (2) An ordinance violation.

             (3) A conviction where the defendant has pled guilty.
      This subparagraph does not apply to a guilty plea for a class
      “A” felony or in a case where the defendant establishes good
      cause.

Prior to this change, a defendant had the right to appeal following any

conviction except in cases of simple misdemeanor and ordinance

violations. See Iowa Code § 814.6(1)(a) (2018).

      Second, the omnibus crime bill required all claims of ineffective

assistance of counsel be decided in the first instance in postconviction-

relief proceedings and not on direct appeal.      Iowa Code section 814.7

(2020) now provides:

      An ineffective assistance of counsel claim in a criminal case
      shall be determined by filing an application for postconviction
      relief pursuant to chapter 822. The claim need not be raised
      on direct appeal from the criminal proceedings in order to
      preserve the claim for postconviction relief purposes, and the
      claim shall not be decided on direct appeal from the criminal
      proceedings.

Prior to this change, a defendant could raise a claim of ineffective

assistance of counsel on direct appeal, see Iowa Code § 814.7(2) (2018),

and appellate courts had the authority to decide the claim or preserve the

claim for postconviction-relief proceedings, see id. § 814.7(3).

      At the sentencing hearing, the prosecutor made the following

sentencing recommendation:

             In counts one of both case numbers FECR226296 and
      FECR226943, the State’s recommending a $750 suspended
      fine plus surcharge and court costs and five years in prison.

             On count two of FECR226943, the carrying weapons,
      the State’s recommending a $625 suspended fine plus
      surcharge and court costs and two years in prison. The State
      is recommending that the counts run concurrently with each
      other.
            The State is recommending a prison sentence on several
      factors.
                                       5

The prosecutor then identified factors militating in favor of a prison

sentence.   These factors included the facts and circumstances of the

offense; the defendant’s failure to maintain employment; the defendant’s

continued drug use while on pretrial supervision, as evidenced by nine

positive urinalysis tests; the defendant’s failure to attend the required

classes while on pretrial supervision; and the defendant’s “horrible record

in juvenile court as far as adjudications.”

      Boldon’s counsel argued for a deferred judgment. He argued for

leniency due to the defendant’s age:

      There’s no hiding the fact that Mr. Boldon has a poor history
      as a juvenile and this current offense occurred as he was a
      juvenile as well. He was 17 years old. He’s currently 18. His
      birthday is in November.

             I’m sure the Court’s aware, and frankly, the justice
      system is aware that juveniles simply do not operate the same
      way that adults do. They’re more impetuous. They don’t
      understand the risks associated with activities nor the
      consequences of those things. They are immature and
      impetuous, and Mr. Boldon certainly has demonstrated that
      in his past.

Defense counsel argued Boldon should be given the opportunity to mature

without a felony conviction on his record.

      The district court denied Boldon’s request for a deferred judgment,
concluding a term of incarceration was more appropriate. The district

court ordered the sentences to be served consecutively for a total term of

incarceration not to exceed twelve years. The district court noted Boldon’s

extensive criminal history. It noted Boldon was adjudicated delinquent for

drugs when he was fourteen. The district court noted Boldon was given

many opportunities to walk the “straight and narrow” but instead

escalated his criminal conduct. As an example, the district court noted
Boldon committed first-degree burglary arising out of a crime in which
                                      6

Boldon and others broke into someone’s house and shot the homeowner’s

dog.

       The district court stated:

              While back in the juvenile system you violated your
       probation eight different ways from Sunday, multiple
       violations, and again placement in the detention facilities.
       These multiple crimes, multiple firearms offenses, multiple
       violent offenses, a prison sentence is appropriate. And for the
       purposes of the record, and to be abundantly clear, a
       consecutive sentence is appropriate.

The district court continued:

             Again, I did outline in great detail my reasons for it, but
       to be clear, I do believe this sentence is appropriate for those
       reasons.       Namely, the nature of this offense, the
       circumstances of this offense, your relatively young age in
       comparison to this extensive criminal history with firearms,
       and given the amount of efforts put forth thus far regarding
       your chances of -- for reform, in my opinion, are nearly nil.

                                      II.

       Boldon advances several reasons why sections 814.6(1)(a)(3) and

814.7 (2020) do not preclude appellate review and relief in this case. First,

he claims the new laws are wholly inapplicable here because his right to

appeal vested when the court accepted his guilty pleas prior to the effective

date of the new laws.       Second, he argues the new laws violate the

separation-of-powers doctrine. Third, he argues the new laws violate his
right to equal protection. Fourth, he argues the new laws violate his right

to due process. Fifth, he contends the new laws violate his right to the

effective assistance of counsel on appeal. Sixth, even if the new laws are

applicable here, Boldon contends he has established good cause to appeal

as a matter of right and has asserted a meritorious claim warranting relief.

We choose not to address Boldon’s numerous constitutional claims
because we can resolve this appeal without doing so. See Simmons v. State

Pub. Def., 791 N.W.2d 69, 73–74 (Iowa 2010) (“Ordinarily, we look to
                                     7

statutory issues first in order to avoid unnecessary constitutional

questions.”). We address each of the nonconstitutional claims below.

                                     A.

      Iowa Code section 814.6(1)(a)(3) provides a defendant may appeal as

a matter of right from a conviction entered upon a guilty plea only when

the conviction is for a class “A” felony or the defendant establishes good

cause.

      Boldon claims section 814.6(1)(a)(3) is inapplicable here because his

right to appeal vested when the district court accepted his guilty pleas
prior to the effective date of the new law. We disagree with Boldon’s vesting

argument. The statutory right of direct appeal is determined by those laws

“in effect at the time the judgment or order appealed from was rendered.”

James v. State, 479 N.W.2d 287, 290 (Iowa 1991) (quoting Ontjes v.

McNider, 224 Iowa 115, 118, 275 N.W. 328, 330 (1937)). With respect to

the provision at issue, we have repeatedly stated it applies to cases where

judgment was entered on or after July 1, 2019—the effective date of the

legislation. See State v. Draine, 936 N.W.2d 205, 206 (Iowa 2019); State

v. Macke, 933 N.W.2d 226, 231 (Iowa 2019). This is true even where the

district court accepted the guilty plea prior to the effective date of the

statute.

      We addressed the exact fact pattern presented here in State v.

Damme, 944 N.W.2d 98 (Iowa 2020). In that case, the defendant pleaded

guilty to two counts of theft in March 2019. Id. at 101. In that case, as in

this case, judgment and sentence were entered on July 1, 2019. Id. In

that case, we concluded the statute was applicable to the appeal, and we

applied section 814.6(1)(a)(3) to determine whether the defendant had an
appeal as a matter of right. See id. at 105. As in Damme, the new statute

controls Boldon’s right to appeal.
                                      8

      Boldon argues the amendments should not apply here because the

sentencing hearing would have occurred on May 30 but for the sentencing

hearing being continued on several occasions. Again, we disagree. The

statutory right to direct appeal is determined by those laws “in effect at the

time the judgment or order appealed from was rendered.” James, 479

N.W.2d at 290.      This is true without regard to whether the original

sentencing hearing was continued and rescheduled. Only this conclusion

makes sense. A defendant’s right to appeal cannot vest before judgment

and sentence is entered; prior to the entry of judgment and sentence there
is no final order from which to appeal. See State v. Olsen, 180 Iowa 97,

101, 162 N.W. 781, 783 (1917) (“[T]here is no judgment to appeal from,

final or otherwise, and there is nothing for this court to review, because

appellate jurisdiction is only given to review final judgments in criminal

cases.”). The earliest date a right to appeal can be acquired is the date of

judgment.    See Iowa Code § 814.6(1) (“Right of appeal is granted the

defendant from[ ] a final judgment of sentence . . . .” (emphasis added)). It

is simply immaterial that the original sentencing date was continued until

the effective date of the legislative changes.

                                      B.

      Having concluded section 814.6(1)(a)(3) is applicable here, we turn

to the question of whether Boldon has established good cause to pursue

this appeal as a matter of right. Boldon “bears the burden of establishing

good cause to pursue an appeal of [his] conviction based on a guilty plea.”

Damme, 944 N.W.2d at 104.

      The statute does not define “good cause.” In Damme, we stated

“good cause” within the meaning of section 814.6 means a “legally
sufficient reason.”    944 N.W.2d at 104.         We explained that what

constituted a legally sufficient reason was context-specific. See id. We
                                       9

held “that good cause exists to appeal from a conviction following a guilty

plea when the defendant challenges his or her sentence rather than the

guilty plea.” Id. at 105. We explained that “[a] sentencing error invariably

arises after the court has accepted the guilty plea. This timing provides a

legally sufficient reason to appeal notwithstanding the guilty plea.” Id.

         As in Damme, Boldon does not challenge his guilty plea. Instead, he

challenges the sentencing hearing and his sentence. Boldon contends the

prosecutor tainted the sentencing hearing when the prosecutor breached

the parties’ plea agreement at the time of sentencing.          Boldon also
contends the district court improperly considered Boldon’s juvenile offense

history as an aggravating factor when imposing sentence. Because Boldon

challenges the sentencing hearing and his sentence, we conclude he has

established good cause to pursue this direct appeal as a matter of right.

                                      III.

                                      A.

         Boldon contends the prosecutor breached the parties’ plea

agreement when the prosecutor failed to recommend concurrent

sentences, as the parties had agreed, and recommended Boldon pay court

costs, to which the parties had not agreed. Boldon’s counsel did not object

to the alleged breaches, and Boldon contends his counsel was ineffective

in failing to object. The State contends this court is without authority to

address Boldon’s claim of ineffective assistance of counsel on direct

appeal. If this court concludes it lacks authority to address the claim on

direct appeal, Boldon requests this court adopt plain error review and hold

the failure to object to a breach of the plea agreement constitutes plain

error.
         A defense lawyer’s failure to object to a prosecutor’s breach of the

plea agreement constitutes ineffective assistance of counsel. See State v.
                                     10

Fannon, 799 N.W.2d 515, 522 (Iowa 2011); State v. Horness, 600 N.W.2d

294, 300 (Iowa 1999). Defense counsel’s failure to object to a prosecutor’s

breach of the plea agreement is a breach of duty owed the client, and

constitutional prejudice is presumed. “ ‘[V]iolations of either the terms or

the spirit of the agreement’ require . . . vacation of the sentence.” Horness,

600 N.W.2d at 298 (quoting Stubbs v. State, 972 P.2d 843, 845 (Nev.

1998)).

      The State argues Boldon’s claim of ineffective assistance of counsel

cannot be resolved on direct appeal pursuant to the revisions to section
814.7. We disagree. In the past we have reviewed an alleged breach of a

plea agreement as a claim of ineffective assistance of counsel where plea

counsel did not object to an alleged breach. We did so within the legal

framework presented by the parties.         However, we have not held a

prosecutor’s alleged breach must be or can only be resolved as a claim of

ineffective assistance of counsel. Defense counsel certainly has a duty to

object to a breach of the plea agreement at the time of sentencing for

expediency’s sake. There may be some circumstances where a breach can

be cured at that time. Also, by failing to object, counsel runs the risk that

if a breach is not apparent from the record, a postconviction-relief

proceeding will be required.     However, the failure to object does not

preclude appellate review of a prosecutor’s alleged breach of the plea

agreement.

      While some forms of sentencing error require a timely objection or

challenge to preserve an issue for appellate review, an allegation the

prosecutor breached the plea agreement at the time of sentencing is a

species of sentencing error to which the traditional rules of error
preservation are inapplicable. See, e.g., State v. Lathrop, 781 N.W.2d 288,

293 (Iowa 2010) (“[E]rrors in sentencing may be challenged on direct
                                     11

appeal even in the absence of an objection in the district court.”); State v.

Cooley, 587 N.W.2d 752, 754 (Iowa 1998) (holding that failure to object

did not bar review of error when the district court required defendant to

choose between two sentences); State v. Young, 292 N.W.2d 432, 435 (Iowa

1980) (holding preservation was not required when the district court

considered an improper factor in determining sentence). A prosecutor’s

failure to abide by the terms of a plea agreement taints the sentencing

proceeding.   See Horness, 600 N.W.2d at 301 (stating the sentencing

hearing was “tainted by the prosecutor’s improper comments”); State v.
Carrillo, 597 N.W.2d 497, 500–01 (Iowa 1999) (per curiam) (holding the

sentencing proceeding was tainted because “the State’s recommendation

in violation of its obligations under the plea agreement was a factor which

the sentencing court should not have considered in imposing sentence”).

The taint is inherently prejudicial and requires the appellate court to

vacate the sentence and remand the case for a new sentencing hearing in

front of a different judge. See State v. Lopez, 872 N.W.2d 159, 181 (Iowa

2015) (“We have repeatedly held that the remedy for the State’s breach of

a plea agreement as to a sentencing recommendation is to remand the case

for resentencing by a different judge, with the prosecutor obligated to

honor the plea agreement and sentencing recommendation.”); Horness,

600 N.W.2d at 301.

      This is true even when the prosecutor acknowledges the breach and

withdraws the improper remarks. See Fannon, 799 N.W.2d at 522 (“We

agree with these decisions and hold that the State’s conduct during

Fannon’s sentencing hearing constitutes a breach of the plea agreement

that could not be cured by the prosecutor’s withdrawal of the improper
remarks.”).
                                     12

      This is true even where the district court claims its sentencing

decision was not affected by the breach of the plea agreement.           For

example, in Santobello v. New York, the prosecutor recommended a one-

year sentence contrary to the parties’ plea agreement. 404 U.S. 257, 259,

92 S. Ct. 495, 497 (1971).    Defense counsel objected to the breach at

sentencing, and the district court specifically stated it was “not at all

influenced by what the District Attorney says, so that there is no need to

adjourn the sentence.” Id. The Supreme Court nonetheless vacated the

sentence, concluding the “interests of justice and appropriate recognition
of the duties of the prosecution in relation to promises made in the

negotiation of pleas of guilty” required the result. Id. at 262–63, 92 S. Ct.

at 499.

      And this is true without regard to whether defense counsel objected

to the prosecutor’s breach of the plea agreement. “While proper use of plea

agreements is essential to the efficient administration of justice, improper

use of the agreements threatens the liberty of the criminally accused as

well as ‘the honor of the government’ and ‘public confidence in the fair

administration of justice.’ ” State v. Bearse, 748 N.W.2d 211, 215 (Iowa

2008) (quoting State v. Kuchenreuther, 218 N.W.2d 621, 624 (Iowa 1974)).

A prosecutor’s breach of the plea agreement at sentencing irreparably

taints the sentencing proceeding and a claim of breach is reviewable on

direct appeal even in the absence of contemporaneous objection.

                                     B.

      We now directly address the merits of Boldon’s claim. “The relevant

inquiry in determining whether the prosecutor breached the plea

agreement is whether the prosecutor acted contrary to the common
purpose of the plea agreement and the justified expectations of the

defendant and thereby effectively deprived the defendant of the benefit of
                                    13

the bargain.” State v. Frencher, 873 N.W.2d 281, 284 (Iowa Ct. App. 2015).

Where the prosecutor has agreed to make a particular sentencing

recommendation, the prosecutor must do more than “simply inform[] the

court of the promise the State has made to the defendant with respect to

sentencing.   The State must actually fulfill the promise.”    Id. (quoting

Bearse, 748 N.W.2d at 216).

      Boldon has failed to establish the prosecutor acted contrary to the

common purpose of the plea agreement and thereby effectively deprived

him of the benefit of the bargain.        See id.    Here, the prosecutor
recommended concurrent sentences in accord with the parties’ plea

agreement. The prosecutor stated, “The State is recommending that the

counts run concurrently with each other.” The prosecutor then went on

to discuss those factors that justified incarceration. At no time during the

sentencing proceeding did the prosecutor suggest consecutive sentences

would be more appropriate than concurrent sentences. The parties agreed

the State would recommend concurrent sentences but be free to argue for

a term of incarceration while the defendant would be free to argue for a

deferred judgment or suspended sentence. That is what occurred.

      The fact the parties bargained for a contested sentencing hearing

distinguishes this case from those in which the prosecutor technically

complied with the plea agreement but expressed material reservations

regarding the plea agreement or sentencing recommendation. See United

States v. Cachucha, 484 F.3d 1266, 1270–71 (10th Cir. 2007) (“While a

prosecutor normally need not present promised recommendations to the

court with any particular degree of enthusiasm, it is improper for the

prosecutor to inject material reservations about the agreement to which
the government has committed itself.” (quoting United States v. Canada,

960 F.2d 263, 270 (1st Cir. 1992))). Where the prosecutor technically
                                    14

complied with the plea agreement but expressed material reservation

regarding the same, “it can be fairly said the State deprived the defendant

of the benefit of the bargain and breached the plea agreement.” Frencher,

873 N.W.2d at 284.

      The expression of a material reservation regarding the plea

agreement or recommended sentence can be explicit or implicit.          For

example, the prosecutor may acknowledge the plea agreement but

explicitly express regret for entering into the plea agreement. See id. at

285. The prosecutor may also implicitly express a material reservation
regarding the plea agreement. For instance, in Horness, the prosecutor

repeatedly undercut his own “recommendation” by referring to the

different sentencing recommendation in the presentence investigation

report. 600 N.W.2d at 299. We held the suggestion of a more severe

sentencing alternative constituted a failure to abide by the plea agreement.

Id. at 299–300. In Bearse the prosecutor breached the plea agreement by

first recommending the sentence in the presentence investigation report.

748 N.W.2d at 216. Only after the district court notified the prosecutor

the sentence in the presentence investigation report was inconsistent with

the plea agreement did the prosecutor “recommend” the sentence

contemplated by the agreement.      See id. at 213.    But even then, the

prosecutor reminded the court that it was “not bound by the plea

agreement.” Id. at 216. Similarly, in State v. Lopez, we held that the

prosecutor violated the spirit of the plea agreement by emphasizing the

horrific nature of the offense through the use of witnesses and exhibits to

suggest incarceration would be more appropriate even though the plea

agreement contemplated probation. 872 N.W.2d at 178–80.
      Here, the prosecutor expressed no material reservation regarding

the plea agreement. The prosecutor complied with the letter and spirit of
                                     15

the plea agreement. The prosecutor argued for incarceration as he was

allowed to do. The defendant argued for a deferred judgment as he was

allowed to do. Although the district court imposed consecutive sentences

and a term of incarceration, that was not at the suggestion—either explicit

or implicit—of the prosecutor. The prosecutor did not deprive Boldon of

the benefit of the bargain. See Frencher, 873 N.W.2d at 285–86.

      Boldon also argues that the prosecutor breached the plea agreement

by recommending court costs when the plea agreement was silent as to

court costs. We disagree. Iowa Code section 910.2 authorizes sentencing
courts to order court costs. See State v. McMurry, 925 N.W.2d 592, 596

(Iowa 2019). In McMurry, a plea agreement was silent as to court costs,

yet we stated that, “Without an agreement, the sentencing court needs to

identify the court costs at the sentencing hearing . . . so that the clerk of

court can properly assess them.” Id. at 601. Here, the plea agreement

was silent on the issue.     The prosecutor was free to recommend the

imposition of costs.    Boldon failed to establish a breach of the plea

agreement.

                                     C.

      Boldon next contends the district court considered an improper

sentencing factor at the time of sentencing. At the time he was convicted

of this offense, Boldon was eighteen years old. Boldon relies on our recent

juvenile sentencing jurisprudence for the proposition that “the diminished

culpability of juveniles must always be a factor considered in criminal

sentencing.” State v. Null, 836 N.W.2d 41, 67 (Iowa 2013); see also State

v. Lyle, 854 N.W.2d 378, 398–400 (Iowa 2014) (relying on a juvenile’s

diminished culpability to hold mandatory minimum sentence for a juvenile
unconstitutional); State v. Pearson, 836 N.W.2d 88, 96–97 (Iowa 2013)

(holding that mandatory minimum thirty-five-year sentence without the
                                        16

possibility   of   parole   for   an   eighteen-year-old   defendant   required

consideration of mitigating factors of youth). Boldon requests this court

hold “that it is an improper sentencing consideration for a sentencing

court to consider juvenile criminal history of an adult offender without also

considering the mitigating features of youth universally attending such

juvenile adjudications.”      He further requests this court hold that the

district court must explicitly consider the mitigating features of youth with

respect to each adjudication considered and render the culpability

accompanying such conduct “necessarily and categorically reduced as a
matter of law.”

      We decline Boldon’s requested extension of our juvenile sentencing

jurisprudence. A sentencing court’s decision to impose a specific sentence

that falls within the statutory limits “is cloaked with a strong presumption

in its favor, and will only be overturned for an abuse of discretion or the

consideration of inappropriate matters.” State v. Formaro, 638 N.W.2d

720, 724 (Iowa 2002). We afford sentencing judges a significant amount

of latitude because of the “discretionary nature of judging and the source

of the respect afforded by the appellate process.” Id. at 725. Nevertheless,

“[i]f a court in determining a sentence uses any improper consideration,

resentencing of the defendant is required . . . even if it was merely a

‘secondary consideration.’ ” State v. Grandberry, 619 N.W.2d 399, 401

(Iowa 2000) (en banc) (citation omitted) (quoting State v. Messer, 306

N.W.2d 731, 733 (Iowa 1981)).

      The district court in this case did not consider an improper

sentencing factor by considering Boldon’s juvenile offense history without

considering the mitigating features of youth associated with each juvenile
adjudication and disposition.          Iowa Code provides that courts may

consider juvenile adjudications and dispositions in sentencing for felonies
                                     17

and aggravated misdemeanors. See Iowa Code § 232.55(2)(a) (2019). The

Code does not provide any limitation on the manner in which the

sentencing court may consider juvenile adjudications and dispositions for

the purposes of sentencing, nor does the Code instruct what weight, if any,

to give to juvenile adjudications and dispositions at the time of sentencing.

      Our juvenile sentencing jurisprudence does not contravene or in any

way limit section 232.55. Our juvenile sentencing jurisprudence requires

an individualized hearing considering the mitigating factors of youth in

those cases involving mandatory minimum sentences. See State v. Majors,
940 N.W.2d 372, 386 (Iowa 2020) (“Our decisions have clarified that the

sentencing court must consider the [juvenile sentencing] factors in an

individualized sentencing hearing if it is contemplating imposing a

mandatory minimum sentence on a juvenile offender.”).          We have also

explained how these factors should be considered where (1) the defendant

committed the offense as a juvenile, (2) no mandatory minimum is being

imposed, but (3) the district court has to decide whether to impose a term

of incarceration:

      Once the sentencing court declines to impose a minimum
      period of incarceration without parole, the Miller/Lyle factors
      remain relevant in considering the remaining sentencing
      options, along with all other mitigating and aggravating
      circumstances. Yet the court is not required to specifically
      examine and apply each factor on the record at this point but
      considers all relevant factors in exercising its discretion to
      select the proper sentencing option.

State v. Crooks, 911 N.W.2d 153, 173 (Iowa 2018).

      Here, Boldon is not requesting the sentencing court be required to

consider the mitigating factors of youth with respect to determining the

sentence for the offense at issue.    This is already required by Crooks.
Instead, Boldon requests an extension of our juvenile sentencing

jurisprudence to require district courts to explicitly consider the mitigating
                                    18

features of youth with respect to juvenile offense history and discount

juvenile offense history because those offenses were committed as a

juvenile. We decline to engraft this limitation onto section 232.55. The

district court did not consider an impermissible sentencing factor in

considering Boldon’s juvenile adjudications and dispositions as the Code

allows.

                                    IV.

      For these reasons, we affirm the defendant’s sentence imposed

following his pleas of guilty.
      AFFIRMED.

      All justices concur. Appel, J., files a special concurrence.
                                    19

                                                 #19–1159, State v. Boldon

APPEL, Justice (specially concurring).

      I agree with the court that Da’Quon Boldon has established “good

cause” for his claim to be considered on direct appeal. I further agree that

under the record presented Boldon has failed to make the case that the

prosecution breached the plea agreement. I write separately to emphasize

that this case does not alter in any way our jurisprudence related to

juvenile sentencing.

      As noted by the majority, Boldon claims that the district court erred
when it considered age as an aggravating factor in sentencing. This case

involves the sentencing of an adult offender who committed offenses as a

juvenile. It does not involve a mandatory minimum sentence. Because

this case involves an adult and does not involve a mandatory minimum

sentence, Boldon is not entitled to a separate Miller-type hearing to

specifically address the mitigating factors of youth. See Miller v. Alabama,

567 U.S. 460, 479–80, 132 S. Ct. 2455, 2469 (2012); State v. Crooks, 911

N.W.2d 153, 171–73 (Iowa 2018).

      That said, the science that underlies our juvenile jurisprudence

remains the same regardless of legal context, namely: juvenile offenders

because of their youth are generally less culpable than adults, the age of

a youthful offender is a relevant factor, and the young age of the offender

cannot be considered as an aggravating factor. See Miller, 567 U.S. at

471–72, 132 S. Ct. at 2464–65; Crooks, 911 N.W.2d at 171–73; State v.

Null, 836 N.W.2d 41, 54–56 (Iowa 2013). Thus, the mitigating features of

age is a factor to consider when sentencing an adult with a history of

juvenile offenses.
      There is nothing to the contrary in the district court’s opinion. But

the mere fact that age is a mitigating factor to consider when sentencing
                                     20

an adult with a history of juvenile offenses does not demand a particular

result in this case because it involves the sentencing of an adult offender.

As the majority states, there is no requirement of some kind of automatic

discount in every case where the adult offender being sentenced has a

history of juvenile criminal offenses.

      So the live-wire question in this case is whether age when he

committed his prior offenses was improperly used by the district court as

an aggravating factor in the adult sentence in this case.            When a

sentencing court utilizes an improper factor, the remedy is vacation of the
sentence and a remand for resentencing. State v. Formaro, 638 N.W.2d

720, 725 (Iowa 2002). But the burden is on the defendant to show that

the district court utilized an improper factor before we vacate a sentence

on that ground.     State v. Wickes, 910 N.W.2d 554, 572 (Iowa 2018).

Reversal is required even if the improper sentencing factor appears to have

been given merely “secondary consideration.” State v. Grandberry, 619

N.W.2d 399, 401 (Iowa 2000) (en banc) (quoting State v. Messer, 306

N.W.2d 731, 733 (Iowa 1981).

      But a review of the sentencing transcript, however, reveals that

Boldon has failed to show that the district court used age as an aggravating

factor. In context, the district court’s statement that “your relatively young

age in comparison to this extensive criminal history” was a factor in

sentencing simply reflects the objective reality that Boldon committed a

number of serious offenses in a short period of time. Consideration of the

concentration of a large number of serious offenses over a few years is a

legitimate factor in sentencing and does not show that the defendant’s

youthful age was itself improperly utilized as an aggravating factor. Absent
a contrary showing, we presume the district court lawfully considered

relevant factors in the sentence. State v. Washington, 832 N.W.2d 650,
                                     21

660 (Iowa 2013). Based on my review of the record, I conclude Boldon has

failed to show that the district court used an improper factor in sentencing.

I concur that the district court did not commit an abuse of discretion in

sentencing the defendant.